 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        No. 2:18-cv-1074 JAM AC
12                     Plaintiff,
13        v.                                          ORDER
14   NEWMAN S. PEERY,
15                     Defendant.
16

17       Good cause appearing, IT IS HEREBY ORDERED as follows:

18    1. The court is in receipt of plaintiff’s notice of appropriations (ECF No. 61) and the

19       temporary stay of this case is therefore LIFTED.

20    2. A scheduling order will issue upon the court’s review of status reports to be submitted by

21       the parties. Not later than February 13, 2019, the parties shall file status reports (jointly or

22       separately) addressing the following matters:

23             a. Service of process;

24             b. Possible joinder of additional parties;

25             c. Any expected or desired amendment of the pleadings;

26             d. Jurisdiction and venue;

27             e. Anticipated motions and their scheduling;

28             f. The report required by Federal Rule of Civil Procedure 26 outlining the proposed
                                                      1
 1                  discovery plan and its scheduling, including disclosure of expert witnesses;
 2              g. Future proceedings, including setting appropriate cut−off dates for discovery and
 3                  law and motion, and the scheduling of a pretrial conference and trial;
 4              h. Special procedures, if any;
 5              i. Estimated trial time;
 6              j. Modification of standard pretrial procedures specified by the rules due to the
 7                  simplicity or complexity of the proceedings;
 8              k. Whether the case is related to any other cases, including bankruptcy;
 9              l. Whether a settlement conference should be scheduled;
10              m. Whether counsel will stipulate to the magistrate judge assigned to this matter
11                  acting as settlement judge and waiving disqualification by virtue of her so acting,
12                  or whether they prefer to have a settlement conference before another judge;
13              n. Any other matters that may add to the just and expeditious disposition of this
14                  matter.
15       3. The parties are informed that they may elect to participate in the court’s Voluntary
16          Dispute Resolution Program (“VDRP”) by contacting the court’s VDRP administrator,
17          Sujean Park, at (916) 930-4278 or SPark@caed.uscourts.gov.1 The parties shall carefully
18          review and comply with Local Rule 271, which outlines the specifications and
19          requirements of the VDRP. The parties are directed to meet and confer regarding
20          possible VDRP participation, and contact Ms. Park to make the necessary
21          arrangements if both parties agree that participation may be beneficial, within 45
22          days of this order. If the parties agree to participate in VDRP the status conference will
23          be vacated, to be reset if the case fails to settle.
24

25
     1
26      The resources of the VDRP program are limited, and the parties are expected to make good
     faith efforts to timely and fully exhaust informal settlement efforts prior to initiating participation
27   in the VDRP. The court will look with disfavor upon parties stalling or failing to participate in
     initial informal discussions, prompting potentially unnecessary participation in the VDRP and
28   straining the program’s resources.
                                                        2
 1      4. The parties are also informed that they may, if all consent, have this case tried by a United
 2         States Magistrate Judge while preserving their right to appeal to the Ninth Circuit Court of
 3         Appeals. See 28 U.S.C. § 636(c). The form for consent to trial by a magistrate judge is
 4         attached. Consent forms should be returned to the Clerk of the Court within 30 days of
 5         this order.
 6      5. The Clerk of the Court is directed to provide copies of the “Consent to Proceed Before
 7         United States Magistrate Judge” with this order.
 8         IT IS SO ORDERED.
 9   DATED: January 29, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
